788 N.W.2d 4 (2010)
SUMMIT POLYMERS INC., Plaintiff/Counter-Defendant-Appellant,
v.
ATEK THERMOFORMING INC., Defendant/Counter-Plaintiff/Third-Party-Plaintiff-Appellee, and
Leon Plastics, Owen T. Maher and Visteon Corp., Third-Party-Defendants.
Docket No. 141011. COA No. 289596.
Supreme Court of Michigan.
September 9, 2010.

Order
On order of the Court, the application for leave to appeal the March 23, 2010 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.